DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Provigate, Inc. application filed with the Office on 15 October 2019.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a US National Stage of an International Patent Application, PCT/JP2018/005683, filed on 19 February 2018, which claims priority to a Japanese Patent Application, JP2017-029684, filed on 21 February 2017.  Therefore, the present application has an effective filing date of 21 February 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 15 October 2019 and 31 December 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs has been considered by the Examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “ultrathin” in each of claims 1 and 20 is a relative term which renders the claim indefinite. The term “ultrathin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While specified ranges of thickness (i.e., ≤ 1 μm or less and 100 nm or less) are set forth in instant claims 3 and 4, the term “ultrathin”, per se, does not inform one of ordinary skill in the art as to the metes and bounds of the thickness limitation of the recited film layer.  Therefore, independent claims 1 and 20 are rejected for indefiniteness.  As all other claims depend ultimately from rejected claim 1, and are therefore also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by H. Yang, et al. (“Molecularly imprinted electrochemical sensor based on bioinspired Au microflowers for ultra-trace cholesterol assay”, Biosensors and Bioelectronics, 92 p. 748-754, Jun 2017; hereinafter, “Yang”).

Regarding claim 1, Yang discloses a novel bioinspired moleculary imprinted electrochemical sensors with good biocompatibility to capture biomacromolecules, using bioinspired polydopamine (PDA) films (2nd ¶, 1. Introduction, p. 748-749; which reads upon the instantly claimed, “[a] biosensor characterized in that it comprises an identifier substance that can bind to a detection target substance and an electrode that takes the charge of said identifier substance, wherein the biosensor detects the change in the charge density of said electrode generated by the binding of said detection target substance with said identifier substance”).  Yang teaches an electropolymerized of dopamine on a glassy carbon electrode to form a molecular imprinted film (Scheme 1; 3.1. Preparation and Characterization of MIP-AuNPa-PDA-Dgr/GCE, 1st – 3rd ¶¶, p. 750-752; which reads upon the claimed, “the surface of said electrode is coated with polycatecholamine; all or a part of said electrode surface coated with polycatecholamine further has a polymer layer formed thereon which has a molecular imprint formed therein having a structure complementary to the molecular structure of the detection target substance, said polymer layer comprises said identifier substance”).  Additionally, Yang teaches the disclosed fabrication procedure result in the spontaneous deposition of a thin adherent PDA film (3.1. Preparation and Characterization of MIP-AuNPa-PDA-Dgr/GCE, 1st ¶, p. 750; which reads upon the limitation, “said polymer layer is an ultrathin film layer”).

Regarding claim 2, Yang teaches a polydopamine polymer (3.1. Preparation and Characterization of MIP-AuNPa-PDA-Dgr/GCE, 1st ¶, p. 750).

Claims 14-19, the limitations are product-by-process limitations.  All said claims are drawn to a biosensor.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP §2113 I

Regarding claim 20, the shared limitations with instant claim 1 are taught by Yang, as outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.

Regarding claims 3 and 4, Yang does not explicitly teach the thickness of the ultrathin film layer. However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP §2144.04 IV A

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
25 May 2022